DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to Applicant's Restriction Requirement remarks filed on July 26, 2022. Claim(s) 1-29 are pending. Claim(s) 16-26, 28, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant's election of Group I drawn to a liquid propellant-free pharmaceutical composition without traverse of the restriction requirement in the reply is acknowledged. The requirement is deemed proper and is therefore made FINAL. Claim(s) 1-15 and 27 are examined herein insofar as they read on the elected invention.

Claim Rejections - 35 USC § 112-2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 and dependent claim 10 recite the limitation "preservative" in claim 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1-3, 5-15, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra (US 2014/0308214) of record.
Regarding claims 1, 3, 13 and 14, Malhotra teaches pharmaceutical compositions for inhalation comprising one or more bronchodilators and an inhaled corticosteroid for administration in the prevention or treatment of respiratory, inflammatory or obstructive airway disease [0035].
Malhotra teaches the composition further comprising an excipient selected from a co-solvent, an antioxidant, a surfactant, preservatives, a bulking agent and a lubricant ([0096]; [claim 38]).
Malhotra teaches inhalation comprising or consisting of: (a) glycopyrrolate; (b) a beta2-agonist selected from the group consisting of carmoterol, formoterol, indacaterol, olodaterol, vilanterol ([0054]; [0060]).
Regarding claim 2, Malhotra teaches preferred pharmaceutically acceptable salt of vilanterol is vilanterol trifenatate [0086].
Regarding claim 5, Malhotra teaches vilanterol may be present in an amount of from about 3 mcg to about 50 mcg [0086].
Regarding claim 7, Malhotra teaches the presence of a co-solvent. The function of the co-solvent is to increase the solubility of the medicament and the excipients in the formulation [0099]. the co-solvent may comprise one or more of, C2-C6 aliphatic alcohols, such as, but not limited to, ethyl alcohol and isopropyl alcohol; glycols such as but not limited to propylene glycol, polyethylene glycols, polypropylene glycols, glycol ethers, and block copolymers of oxyethylene and oxypropylene; and other substances, such as, but not limited to, glycerol, polyoxyethylene alcohols, and polyoxyethylene fatty acid esters; hydrocarbons such as but not limited to n-propane, n-butane, isobutane, n-pentane, iso-pentane, neo-pentane, and n-hexane; and ethers such as but not limited to diethyl ether and combinations thereof [0100].
Malhotra teaches suitable surfactants may be employed in an aerosol composition including those which may serve to stabilize the solution formulation and improve the performance of valve systems of the metered dose inhaler. Preferred surfactants include one or more ionic and/or non-ionic surfactants. Examples of suitable surfactants include, but are not limited to, oleic acid, sorbitan trioleate, lecithin, isopropylmyristate, tyloxapol, polyvinylpyrrolidone, polysorbates such as polysorbate 80, vitamin E-TPGS, and macrogol hydroxystearates such as macrogol-15-hydroxystearate and combinations thereof [0101].
	Regarding claim 9, Malhotra teaches preservative may comprise one or more of benzalkonium chloride, benzoic acid, benzoates such as sodium benzoate and such other preservatives which may be known to the person having a skill in the art and combinations thereof [0106].
Regarding claim 11, Malhotra teaches suitable complexing agents may be employed in the pharmaceutical compositions including editic acid (EDTA) or a salt thereof, e.g. sodium EDTA or disodium EDTA dihydrate (sodium edetate), and mixtures of such compounds ([0107], [0114]).
Regarding claims 8 and 15, Malhotra teaches PEG in amounts of 0.3% of total formulation ([0184], Example 26).
Regarding claim 6, Malhotra teaches ethanol in amount of 15-20% of the total formulation.
Regarding claim 27, Malhotra teaches the composition may be in the form of an aerosol composition, a nasal spray, nasal drops or an insufflation powder. Such aerosol compositions may be administered by any conventional means, for example using a metered dose inhaler (MDI), dry powder inhaler (DPI) or nebulizer [0027].
Malhotra does not specifically teach a “propellant-free” preparation. 
The compositions taught by Malhotra, exemplify concentrations of HFA134A OR HFA227 in “q.s.”, in example 25 [0184], among others. Quantum satis or q.s., as is known in the art, means the amount which is enough or sufficient and may not necessarily be present. Thus, the limitations of “propellant-free” of the instant claims are met.
Malhotra does not teach the specific amounts of solubilizing agent and preservative as recited in claims 8, 10, and 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the concentration of the solubilizing agent and preservative of the composition. Generally, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Malhotra (US 2014/0308214) of record as applied to claims 1-3, 5-15, and 27 in the 103 rejection above in view of Huang (US 2019/0030268) of record.
Malhotra is discussed above.
Malhotra does not teach umeclidinium bromide as required by claim 2.
Huang teaches an inhalation atomizer containing an inhalable formulation for inhalation into the lung, wherein the active ingredient of the composition is selected from a triple combination of fluticasone furoate, vilanterol trifenatate and umeclidinium bromide ([0162], (claim 8)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have envisioned the inhalable formulation comprising active agents fluticasone furoate and vilanterol trifenatate as taught by Malhotra and also employed umeclidinium bromide. The motivation, provided by Huang, teaches the application and effectiveness of fluticasone furoate, vilanterol trifenatate and umeclidinium bromide in inhalable formulations into the lung. Thus, the skilled artisan would have found it obvious to have also employed umeclidinium bromide in the compositions of Malhotra.
Based on the foregoing reasons, the instant claims are deemed unpatentable over the cited art. 

Conclusion
Claims 1-15 and 27 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-32800-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627